IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                         :    NO. 160
                                               :
ADOPTION OF RULE 403 OF THE                    :    DISCIPLINARY RULES
PENNSYLVANIA RULES OF                          :
DISCIPLINARY ENFORCEMENT                       :    DOCKET




                                            ORDER


PER CURIAM

      AND NOW, this 9th day of May, 2018, upon the recommendation of the Disciplinary
Board of the Supreme Court of Pennsylvania; the proposal having been published for
comment in the Pennsylvania Bulletin, 47 Pa.B. 3488 (June 24, 2017):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 403 of the Pennsylvania Rules of Disciplinary Enforcement is adopted in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.